Citation Nr: 0633628	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for left knee disability. 

2. Service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for removal 
of semilunar cartilage of the left knee and assigned a 10 
percent disability rating, effective December 9, 2000.  In 
addition, the RO denied service connection for a right knee 
condition. 


FINDINGS OF FACT

1.  The veteran's left knee disability includes slight 
lateral instability.  

2.  The veteran's left knee disability includes degenerative 
arthritis with minimal limitation of flexion and pain on 
motion. 

3.  The veteran's right knee disability is a result of 
traumatic injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
slight impairment of the left knee with evidence of recurrent 
lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2006). 

2.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the left knee with 
noncompensable limitation of flexion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5003, 5260 (2006).

3.  The veteran's right knee condition was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 
C.F.R. §§ 3.303(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Increased rating for left knee disability 

In January 2002, service connection for removal of left knee 
semilunar cartilage was granted and a 10 percent disability 
rating assigned effective December 9, 2000.  Because he has 
appealed an initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which the veteran's claim and appeal have been pending. 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
RO granted service connection for removal of left knee 
semilunar cartilage, and rated the veteran's left knee 
disability 10 percent disabling where removal of semilunar 
cartilage results in symptomatic residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  However, Diagnostic Code 5259 
is no longer sufficient for rating the veteran's left knee 
disability.  His condition is characterized by degenerative 
arthritis with limitation of motion on flexion, as well as 
recurrent lateral instability of the left knee joint.  Thus, 
his condition is most appropriately rated by separate ratings 
under Diagnostic Code 5003 for degenerative arthritis and 
under Diagnostic Code 5257 for other impairment of the knee 
with evidence of recurrent subluxation or lateral 
instability.  

VA general counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997). The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating. A separate rating for arthritis may also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Pursuant to Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment. A moderate degree of impairment is to be rated 20 
percent disabling. For severe impairment a 30 percent rating 
is appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

Degenerative arthritis is to be rated under Diagnostic Code 
5003, which mandates that disability ratings assigned 
pursuant to this code be evaluated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. The diagnostic codes pertaining to 
limitation of motion of the knees are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees. 38 C.F.R. § 4.71a, Plate 
II.  Limitation of flexion of a leg to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 30 degrees 
warrants a 20 percent evaluation, and flexion limited to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006). 

The veteran asserts that he is entitled to an increased 
disability rating, as his left knee disability is worse than 
originally rated.  In support of his claim, he contends that 
he experiences pain, limitation of motion, and recurrent 
lateral instability.  The veteran states that his disability 
requires the use of bilateral knee braces and a cane to 
ambulate. 

The veteran injured his left knee while on active duty for 
training in August 1998.  Subsequently, a medial meniscus 
tear was diagnosed, and conservative treatment was 
recommended.  When conservative treatment failed, he 
underwent diagnostic arthroscopy in November 1998.  During 
arthroscopy, degenerative changes of the medial meniscus and 
a full thickness osteochondral defect of the medial femoral 
condyle were noted.  The loose cartilage was removed and the 
veteran returned to conservative treatment.  Throughout his 
convalescence, the veteran complained of chronic left knee 
pain.  His physician concluded that he had reached maximum 
medical improvement.  

In September 2000, the veteran sought treatment at the VAMC 
complaining of left knee pain with instability and occasional 
swelling.  On examination, no deformity or swelling of the 
knee was noted.  Slight instability was noted in forward 
movement of the knee.  The veteran exhibited pain with 
palpation over the lateral collateral ligament.  X-rays 
revealed moderate medial tibiofemoral joint space narrowing.  
VAMC treatment records from November and December 2000 
reflect treatment for left knee pain and weakness.  On 
observation, no acute joint swelling was noted, despite the 
veteran's complaints of painful motion.  A January 2001 MRI 
of the left knee revealed no evidence of a recurrent tear of 
the meniscus, although myxoid degeneration of the posterior 
horn of the meniscus was noted.  Chondromalacia, or softening 
of the articular cartilage, was observed.

In March 2001, the veteran requested a new knee brace.  On 
examination, the left knee ligaments were stable, with no 
effusion or apprehension noted.  His physician noted 
peripatellar tenderness, mild crepitation, and range of 
motion from 0 to 130 degrees.  In May 2001, the veteran 
reported improvement in his left knee pain with the use of 
his brace. 

June 2001 VA treatment records reveal no effusion, 
instability, or apprehension of the left knee on examination.  
His physician noted mild crepitation, good strength, and 
range of motion from 0 to 130 degrees.  Some tenderness 
surrounding the peripatellar region was noted.  X-rays 
revealed mild degenerative joint disease bilaterally. 
Conservative treatment was recommended.  August 2001 
treatment records reveal no evidence of swelling or redness 
of the left knee, although crepitus was noted.  The veteran 
was incapable of full extension, although range of motion 
measurements were not recorded.  September 2001 x-rays 
confirmed mild degenerative changes with no significant joint 
effusion.  

In March 2003, the veteran returned to the VAMC complaining 
of bilateral knee pain and seeking new braces.  His physician 
noted crepitus and medial joint pain on examination.  The 
veteran demonstrated full range of motion and left knee 
laxity with valgus stress.  X-rays revealed medial joint 
space narrowing.  There was no significant change in his 
condition in April 2003.  

In November 2003, the veteran underwent a VA joint 
examination.  On examination, range of motion was from 20 to 
90 degrees.  The examiner did not observe instability or 
fluid in the left knee joint.  Subpatellar crepitus with pain 
was noted.  He underwent another VA medical examination in 
April 2005.  He reported daily flare-ups of both knees that 
lasted approximately two hours.  He stated that he 
experiences more pain in his left knee than the right.  On 
observation, the examiner noted flexion to 115 degrees and 
extension to 0 degrees, with pain.  There was no evidence of 
swelling or fluid in the knee joint.  Pain on palpation of 
the articular surface of the patella was noted, along with 
subpatellar crepitus.  The veteran complained of severe pain 
on motion, and repeat range of motion testing was not 
performed due to pain.  

The veteran's left knee demonstrates evidence of recurrent 
lateral instability.  However, examining physicians have 
described the instability as "slight," and his episodes of 
instability are infrequent.  Pursuant to Diagnostic Code 
5257, the veteran is entitled to a 10 percent disability 
rating for slight impairment of the left knee manifested by 
recurrent lateral instability.   
Further, overwhelming x-ray evidence has been presented which 
confirms degenerative arthritis of the left knee.  VA 
examination reveals flexion limited to 115 degrees and no 
limitation of extension.  Since flexion is not limited to 60 
degrees and extension is not limited to 5 degrees; the 
veteran does not suffer from compensable limitation of motion 
in his left knee.  Therefore, pursuant to Diagnostic Code 
5003, he is entitled to a 10 percent disability rating for 
degenerative arthritis of the left knee with noncompensable 
limitation of motion on flexion.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).   Diagnostic 
Codes 5003, 5257, and 5260, under which the disability is 
rated, are based solely on limitation of motion and do not 
incorporate all of the functional limitations caused by left 
knee injury.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   During his April 2005 VA medical examination, the 
examiner concluded that pain resulted in a decrease in the 
veteran's range of motion on repetitive motion.  VA 
examination reveals flexion to 115 degrees and extension to 0 
degrees, with severe pain and inability to repeat testing.  
However, despite limitation of motion caused by his left knee 
disability, the veteran does not suffer from compensable 
limitation of motion in his left knee.  In the absence of 
actual limitation of motion to 60 degrees on flexion or 5 
degrees on extension, the Board finds that the pain in the 
veteran's left knee is appropriately compensated by the 10 
percent rating that has been assigned.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; See also Deluca v. Brown, 8 Vet. App. 
202 (1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's left knee disability 
has resulted in frequent hospitalizations during the time 
period relevant to his December 2000 claim for service 
connection.  The veteran's treatment records do not contain 
evidence of frequent or prolonged hospitalizations.  Further, 
although he has stated that his left knee disability prevents 
him from securing and following substantially gainful 
employment, the veteran has not submitted a medical opinion 
restricting his employment duties.  The veteran's assertion 
that he is unable to stand for long periods of time does not 
mean that he would be prevented from engaging in work with 
less demanding physical requirements.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected left knee disability alone 
does not place him in a position different from other 
veterans with two separate 10 percent disability ratings.  


2. Service connection for right knee condition

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he injured his right knee when he 
twisted it bailing out of an airplane.  In support of his 
claim, he submits a lay statement from a fellow service 
member who, pursuant to his duties as a Health Services 
Technician, observed the condition of the veteran's knee 
before and after the injury.  The veteran's lay witness 
attested that he observed no pre-existing injury or 
impairment of the veteran's right knee prior to deployment, 
and further, that the veteran necessitated medical 
intervention for his knee and was placed on "not fit for 
duty" status after the injury.  

VA treatment records document the veteran's consistent 
complaints of right knee pain and lateral instability until 
he was diagnosed with degenerative joint disease and a medial 
meniscus tear of the right knee in August 2002.  The veteran 
subsequently underwent right knee arthroscopy to repair the 
damage to his knee.  
The veteran underwent a VA medical examination in April 2005.  
The examiner observed no evidence of swelling or fluid in the 
knee joints, although subpatellar crepitus was noted.  The 
veteran demonstrated flexion to 115 degrees and extension to 
0 degrees.  The examiner diagnosed degenerative arthritis and 
internal derangement of the right knee.  After reviewing the 
veteran's claims file, the examiner concluded that the 
veteran's right knee disability was caused by trauma.  The 
only trauma mentioned in the report is the claimed injury in 
service.

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  Although the veteran's service medical records are 
not available, he has submitted credible testimony of a right 
knee injury during service, corroborated by a credible, 
competent lay statement.  During an April 2005 VA 
examination, the examiner diagnosed degenerative arthritis of 
the right knee with evidence of internal derangement, which 
was attributed to traumatic injury.  The Board finds, 
therefore, that the criteria for a grant of service 
connection for a right knee disability are met.
Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated March 2001 and the 
evidence needed to establish entitlement to an increased 
rating in correspondence dated February 2005 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  

In re-adjudicating the claim, the RO considered all of the 
evidence of record and applied the benefit of the doubt 
standard of proof.  The veteran waived RO consideration of 
evidence submitted after issuance of the November 2005 
supplemental statement of the case.  In resolving his appeal, 
the Board has also considered all the evidence now of record 
on a de novo basis, and has applied the same standard of 
proof.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO repeatedly requested 
his service medical records; however, they were not 
available.  The RO obtained his private and VA treatment 
records, and provided the veteran VA medical examinations in 
November 2003 and April 2005.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 



ORDER


1. A 10 percent rating for impairment of the left knee with 
evidence of recurrent instability is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.  

2. A separate 10 percent rating for degenerative arthritis of 
the left knee with noncompensable limitation of motion on 
flexion is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

3.  Service connection for a right knee condition is granted. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


